TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00552-CV


                 Constellation Energy Commodities Group, Inc., Appellant

                                                  v.

                        Public Utility Commission of Texas, Appellee


         DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS


                            MEMORANDUM OPINION

               The parties have filed an Agreed Motion to Dismiss Appeal. This cause was

previously abated. We reinstate the appeal, grant the Agreed Motion to Dismiss Appeal, dismiss all

other pending motions, and dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Justices Puryear, Pemberton and Waldrop

Dismissed on Agreed Motion

Filed: September 21, 2007